Citation Nr: 9910925	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION


The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, reflects that he was 
a member of the Army National Guard (ARNG) of West Virginia.  
He was activated under the authority of the Army National 
Guard of the United States (ARNGUS) and ordered to a period 
of active duty for training (ACDUTRA), with an obligation of 
22 weeks, effective on September 23, 1971.  He was 
subsequently discharged from the ARNGUS, released from 
ACDUTRA, and returned to ARNG control.  The stated reason for 
his reverting to the ARNG of West Virginia was, "Discharged 
because of not meeting medical fitness standards at time of 
entry."  The effective date of his release from ACDUTRA was 
November 2, 1971.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a VA Form 9 (substantive appeal) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1997 rating decision in 
which the RO denied the appellant's claim of service 
connection for PTSD.  Upon notification of the denial, the 
appellant filed an NOD in June 1997.  An SOC was issued by 
the RO in July 1997, and a substantive appeal was filed by 
the appellant that same month.  A supplemental statement of 
the case (SSOC) was issued in August 1997.  The appeal 
subsequently came before the Board in June 1998 and, as to 
the PTSD issue, the Board remanded the case to the RO for 
further development.  The RO accomplished additional 
development and issued SSOCs in November 1998 and February 
1999, and the case was, in due course, returned to the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant does not contend, nor does the record 
indicate, that he engaged in combat with the enemy while in 
service.  

3.  Medical records from Laurel Ridge Psychiatric Associates 
and Logan Mingo Area Mental Health, Inc., reflect, inter 
alia, a diagnosis of PTSD.  There is no indication that the 
physicians at those facilities reviewed the appellant's 
service records or previous records in his claims file.

4.  Upon recent VA examination, which included review of the 
claims file and the previous medical evidence, there was a 
specific finding that the appellant does not satisfy the 
diagnostic criteria for a diagnosis of PTSD as a result of 
his claimed in-service stressors.  

5.  The appellant does not have a clear diagnosis of PTSD.



CONCLUSION OF LAW

Based upon the evidence of record, PTSD was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in June 1971, the 
appellant underwent a medical examination for purposes of 
enlistment in the West Virginia Army National Guard.  In the 
Report of Medical History, the appellant indicated no past or 
present problems with depression or excessive worry, frequent 
or terrifying nightmares, or nervous trouble of any sort.  He 
was subsequently found qualified for enlistment.  

In September 1971, the appellant reported to Fort Knox, KY, 
for basic training.  He now contends that, while stationed at 
Fort Knox, he was sexually harassed by a non-commissioned 
officer (NCO) in a barracks latrine area, during which the 
NCO reportedly ordered the appellant to undress and 
threatened him.  The appellant also contends that he 
underwent physical and verbal abuse from his drill 
instructor.  This led to an eventual attempt at taking his 
life with an overdose of sleeping pills.  In October 1971, an 
Army Medical Board evaluation diagnosed the appellant as 
having "severe, immature personality disorder," 
characterized as existing prior to, and not aggravated by, 
service.  The examiner noted:

Since beginning of BCT [basic combat 
training] anxiety level has risen 
progressively as stresses mount. . . .  
When DIs yell at him he has trouble 
differentiating this from abuse he has 
received from his brothers.  Took Valium 
OD [overdose] when he felt there was no 
other way out. . . .  Extremely tense, 
anxious and tearful in interview.  Has 
few apparent ego resources to deal with 
new stresses.

That same month, the appellant was found to be unfit for 
active duty and was medically separated from active service.  
In January 1972, he was medically separated from the West 
Virginia Army National Guard for disability.  

In March 1989, the appellant filed a claim for service 
connection for a psychiatric disorder.  In support of his 
claim, he submitted a sworn statement regarding events that 
he asserted had occurred at Fort Knox.  In particular, he 
reported that, on being ordered to undress by the NCO, he 
began to cry and told the NCO he did not want to do anything 
like that.  The NCO then told the appellant that he was just 
fooling with him, to see what he would do, but warned him not 
to tell anyone of the incident.  In addition, the appellant 
submitted affidavits from his mother and brother to 
corroborate his account.  Also received by the RO were copies 
of service medical records, and a psychiatric evaluation 
summary from Mountain Comprehensive Care Center, dated in 
April 1989, which reported that the appellant was suffering 
from a significant degree of emotional distress, 
characterized by anxiety and depression.

In a June 1989 rating decision, the RO denied the appellant's 
claim, noting in its rating decision that there was no 
evidence he had incurred a nervous condition during service, 
and the condition for which he was discharged, "severe, 
immature personality disorder," had existed prior to 
service.  In August 1989, the appellant filed an NOD and, in 
November 1989, the RO received medical treatment records from 
Logan General Hospital, WV; Appalachian Regional Hospital, 
WV; and Methodist Hospital, KY; dated from December 1975 
through November 1989, documenting his treatment for 
hypertension, chest pain, hyperventilation, and nervousness.  
That same month, the appellant also filed a VA Form 9 and 
included a statement summarizing events as he averred they 
had occurred during basic training at Fort Knox, plus noting 
that he felt he had submitted sufficient proof of his claimed 
psychiatric disability.

In a November 1989 rating decision, the RO re-confirmed its 
June 1989 rating decision which had denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  The appellant's appeal was subsequently certified 
to the Board, which, in a decision of August 1990, denied the 
claim.

In March and November 1991, respectively, the appellant 
contacted his state congressmen, a U.S. Senator, and a Member 
of the House of Representatives, regarding his VA claim and 
his desire for assistance in obtaining copies of his VA 
medical records.  In his letter to the Senator, he indicated 
he had a witness to a claimed sexual assault in service, but 
did not know exactly where the individual was living.  The RO 
contacted the appellant, and found that his request for VA 
medical records was actually a request for medical records of 
treatment at Ireland Army Hospital and at a medical clinic, 
both at Fort Knox, in 1971.

In February 1997, the appellant made application to reopen 
his claim of entitlement to service connection for a nervous 
disorder.  That month, the RO received psychiatric and 
psychological evaluation reports from Laurel Ridge 
Psychiatric Associates, dated in December 1996.  In the 
psychiatric report, the examiner noted:

The patient reports that his psychiatric 
problems began while serving in the Army 
at age 18.  He states that he was 
sexually assaulted in basic training 
which was an extremely traumatic 
experience. . . .  He states that 
subsequently over the years he continued 
to struggle with emotional distress 
related to this incident.  He complains 
of difficulty sleeping, nightmares, panic 
attacks, irritability, paranoia about 
being followed by cars, impaired 
concentration, will not use public 
restrooms unless he has a knife ready to 
defend himself, is easily startled and 
has had frequent conflicts with 
supervisors and co-workers in different 
jobs. . . .

The examiner's diagnostic impression included, under Axis I, 
major depression, recurrent episode, severe with paranoid 
features; anxiety disorder, NOS [not otherwise specified]; 
and PTSD, chronic, secondary to sexual assault at age 18.  
Under Axis II, the examiner noted histrionic personality 
traits.

The psychological evaluation report of the same date listed 
the following pertinent diagnostic impression -- Axis I:  
major depression, recurrent, moderately severe; generalized 
anxiety disorder, moderately severe; rule out panic disorder; 
probable intermittent explosive disorder; and rule out PTSD.  
Axis II, rule out dependent and/or passive aggressive traits.

Also in February 1997, the RO received a Logan-Mingo Area 
Mental Health, Inc., master treatment plan and evaluation 
summary, dated in October 1996, plus progress notes, dated 
from October 1996 to December 1996.  The master treatment 
plan noted the appellant's complaints of depression, 
nervousness, and withdrawal, plus PTSD symptoms of 
nightmares, flashbacks, and paranoia.  The evaluation summary 
noted a tentative diagnosis of PTSD, to be further evaluated 
by a psychiatrist if necessary.  A progress note in December 
1996 revealed the appellant's problems with depression, 
marital and financial stress, and difficulties sleeping.

In addition to the above records from Logan-Mingo Area Mental 
Health, Inc., the RO received medical treatment records and 
radiographic reports, dated from March 1981 to February 1995, 
from Williamson-Appalachian Regional Hospital.  The records 
and reports did not reflect complaints, findings, or any 
diagnosis of a psychiatric disorder.

In March 1997, the appellant submitted two affidavits, one 
from a family friend serving in the West Virginia state 
legislature, dated in November 1991, and another from an 
individual who was stationed with the appellant at Fort Knox 
during basic training, dated in December 1991.  The family 
friend reported that he had watched the appellant grow up and 
always knew him to be a good person and a well-mannered 
child.  He recommended him as a very stable person.  The 
individual who had been with the appellant at Fort Knox noted 
that he did not consider him at that time to be suicidal, and 
he had heard second-hand accounts of his physical and mental 
abuse.  In addition to the affidavits, the appellant also 
submitted copies of medical prescriptions, dated in February 
1997, from a physician at the Logan-Mingo Area Mental Health, 
Inc.

Also in March 1997, the RO secured treatment plans and notes, 
dated from December 1996 to February 1997, from Logan-Mingo 
Area Mental Health, Inc.  Treatment notes reflect the 
appellant's complaints of nervousness, depression, problems 
with sleeping, and a past history of mental and physical 
abuse in basic training.  A psychiatric evaluation note, 
dated in January 1997, reported the appellant as suffering 
from a major depressive disorder, which was recurring and 
severe, in addition to PTSD.  A treatment plan, dated in 
January 1997, indicated a primary Axis I diagnosis of PTSD, 
plus complaints of chest pains, nervousness, and panic 
attacks.  

In a May 1997 rating action, the RO denied the appellant's 
application to reopen his claim to service connection for a 
psychiatric disorder.  In addition, the RO, in its analysis, 
determined there was no verified evidence of an in-service 
stressor to warrant service connection for PTSD.  In June 
1997, the appellant filed an NOD, which included his personal 
statement reiterating his contentions that his nervous 
condition, and PTSD, were the result of physical and mental 
abuse during basic training at Fort Knox.

In July 1997, the appellant submitted a duplicate Methodist 
Hospital treatment record dated in December 1975.  He also 
filed a VA Form 9, in which he declared himself totally 
disabled, and asked for a total schedular disability rating 
of 100 percent.  He also questioned certain aspects of the 
evidentiary record, and reiterated his contentions that he 
was fine prior to active service, but afterwards was stricken 
with severe psychiatric problems.  He also explained that he 
had not sought medical treatment following service because he 
was afraid people in his local community would find out about 
his problems.  In addition to his statement, he also 
submitted a copy of information regarding PTSD, downloaded 
from the internet.  

Subsequently, the appellant's appeal came before the Board, 
which, in a June 1998 decision, denied his attempt to reopen 
his claim for a psychiatric disorder (not including PTSD).  
In addition, the Board determined that the appellant had 
perfected an appeal for service connection for PTSD, and 
remanded the claim as to that issue to the RO for further 
development.  

In August 1998, the appellant submitted to the RO a statement 
from an individual who was stationed with him at Fort Knox 
during basic training, and who had previously submitted a 
statement in March 1997 in support of his psychiatric 
disorder claim.  The individual reported that he witnessed or 
heard second-hand accounts of the appellant's physical and 
mental abuse during basic training.  He reported that many 
recruits were worried about the appellant, and that the 
appellant had a difficult time sleeping at night.  

In addition, the appellant also submitted additional evidence 
regarding his in-service stressors.  He contended that he had 
been sexually assaulted by an NCO in a barracks latrine area, 
that he had been physically and mentally abused by his drill 
instructor, that he was seen by a counselor for his problems, 
that he had overdosed on sleeping pills, and that the Army's 
Inspector General had investigated his claims of abuse.  

In September 1998, the RO received Logan Mingo Area Mental 
Health, Inc., treatment records, dated from February 1997 to 
November 1998.  These records noted complaints and/or 
treatment for panic attacks, sleep disturbance, nightmares, 
anxiety, depression, flashbacks regarding abuse in service, 
and PTSD.  The RO also received an Appalachian Regional 
Healthcare outpatient treatment report, dated in January 
1997.  The report noted the appellant's complaints of panic 
attacks and chest pain.  

In October 1998, the appellant was medically examined for VA 
purposes.  He reported his experiences in basic training, 
including being told to undress by an NCO, taking an overdose 
of sleeping pills, and being struck and verbally abused by 
his drill instructor.  The examiner noted that, while the 
appellant indicated he had removed his shirt in front of the 
NCO, no sexual assault had actually occurred.  In addition, 
the appellant reported that he suffered from increased 
anxiety, panic attacks, depression, and social isolation.  He 
also noted a decreased ability in concentration, energy, and 
overall fatigue.  He also complained of nightmares, in which 
somebody was chasing him or was in his house trying to kill 
him.  

On clinical examination, the appellant was noted as tense and 
withdrawn, with a subdued demeanor.  His eye contact was 
reported poor and his speech was soft and coherent.  His mood 
was also found anxious and his affect was constricted.  The 
examiner's impression noted that the criteria for a diagnosis 
of PTSD had not been met, since the veteran's reported 
stressor did not seem to involve exposure to an extreme 
traumatic stressor involving direct personal experience of an 
event that involved actual or threatened death or serious 
injury, or other threats to one's physical integrity, or 
witnessing an event that involved death, injury, or a threat 
to the physical integrity of another person, or; learning 
about unexpected or violent deaths, serious harm, or threat 
of death or injury experienced by a family member or other 
close associate.  The examiner's diagnosis was Axis I:  Major 
depression, recurrent.  Anxiety disorder not otherwise 
specified; Axis II:  Histrionic personality traits; Axis III:  
Chronic back pain, hypertension and arthritis by veteran's 
report; Axis IV:  No acute stressors; Axis V:  Global 
Assessment of Functioning, current - 55.  

In a November 1998 rating decision, the RO denied the 
appellant's claim of service connection for PTSD.  

In January 1999, the RO received Logan General Hospital 
treatment records, dated in April 1991.  These records noted 
complaints and/or treatment for anxiety.  

Thereafter, the RO received a statement from the appellant in 
which he questioned the RO's denial of his claim for service 
connection for PTSD.  In particular, the appellant noted that 
he could not understand how the RO could accept the diagnosis 
of a VA examiner, who had interviewed him for 45 minutes, 
over the diagnoses of non-VA doctors, who had found him to be 
suffering from PTSD.  In addition, the appellant reiterated 
previously made contentions regarding his in-service 
stressors.  

II.  Analysis

Initially, the Board finds that the appellant's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim, the Board 
notes that the appellant has contended that he was sexually 
harassed and threatened by an NCO, as well as physically and 
verbally abused by his drill instructor.  In particular, he 
claims the NCO, alone with the veteran in a barracks' latrine 
area, ordered him to undress while the NCO watched.  The 
appellant also noted that his drill instructor reportedly 
offered to help the veteran kill himself, by offering him a 
knife, after the appellant had overdosed on sleeping pills.  
These, the appellant contends, were extremely stressful 
incidents.  Solely for the purpose of determining the well-
groundedness of his claim, these contentions will be deemed 
credible.  See King, supra.  Furthermore, there has been a 
medical diagnosis of PTSD, attributed to the alleged stressor 
incidents, made by a treating psychiatrist at Laurel Ridge 
Psychiatric Associates, in 1996, and Logan Mingo Area Mental 
Health, Inc., in 1997 and 1998.  Accordingly, the Board finds 
that the claim is plausible, as there is evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of stressors 
experienced in service.  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet.App. 
518 (1996), citing Gilbert, at 54.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  In this regard, 
the Board notes that the medical record has been fully 
developed to the extent possible.  The Board also notes that 
the appellant has undergone a recent VA examination and no 
further examinations are necessary.  Therefore, regarding the 
medical record, there is no further assistance to the 
appellant required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

Furthermore, the Board is also satisfied that the record is 
fully developed as to whether the appellant's claimed in-
service stressors are corroborated by credible evidence.  He 
did report that the Army's Inspector General had investigated 
his accusations regarding the NCO sexual harassment incident, 
as well as other claims of physical and verbal abuse.  
However, he reported that no charges, or other disciplinary 
action, were leveled against those persons who reportedly 
perpetrated the acts against him.  Accordingly, the Board 
finds that the appellant's claimed in-service stressors are 
not subject to verification by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), as there is no 
indication that any records exist which could be reviewed by 
USASCRUR to attempt to verify his complaint.  Therefore, the 
Board concludes that no further assistance is required in 
that regard, under 38 U.S.C.A. § 5107(a).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty (AD) or active duty 
for training (ACDUTRA), or for injury incurred or aggravated 
while performing inactive duty training (IADT).  The 
appellant's service appears to have been limited to ACDUTRA 
as a member of the National Guard.  It is neither documented 
nor asserted that he had any AD, nor is it contended that he 
incurred any disability on IADT.  Thus, as a claimant with no 
verified AD who seeks service connection for residuals of a 
disease entity, the appellant must establish that the 
currently-claimed disease residuals had their origin during 
his ACDUTRA.
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.6 (a)(d), 
3.303 (1998).

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has 
recognized these important distinctions between different 
types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet.App. 
474, 477-78 (1991).

With respect to the appellant's claim for service connection 
for PTSD, the Board notes that establishing service 
connection for that disability requires medical evidence 
establishing a current, clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a link, 
or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
claimant engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation(s) will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court of Appeals for Veterans Claims reiterated the three 
elements, listed above, required by section 3.304(f) to 
warrant a grant of service connection for PTSD.  The Court 
noted, however, that, for a claim for PTSD to be well 
grounded, the claimant need only submit medical evidence of a 
current disability, lay evidence (presumed to be credible at 
this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen, supra, at 136-137.  

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  Furthermore, we are aware that, under 
Paragraph 5.14c(5), Part III, of the VA Adjudication 
Procedure Manual M21-1 (February 20, 1996), it is noted that 
service records may not contain evidence of personal assault, 
and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  

The question of whether the appellant was exposed to a 
stressor in service is a factual one and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

Regarding the appellant's claimed stressors of being sexually 
harassed and undergoing physical and verbal abuse, the Board 
has carefully considered all the evidence of record.  The 
Board notes that the appellant does not contend, and the 
record does not support, that his stressors are in any way 
combat related.  Accordingly, as his reported stressors are 
not combat related, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressor, and the Board 
must determine whether service records or other independent 
credible evidence corroborates the alleged stressors.  See 
Dizolgio, supra.  

In this regard, the Board notes, as is noted above, that the 
appellant reported that the Army's Inspector General found no 
evidence of the claimed sexual harassment incident at the 
barracks' latrine, and no charges were filed, or disciplinary 
action taken, against the appellant's drill instructor for 
physical or abusive behavior.  A letter from one of the 
appellant's fellow servicemen does note that the appellant 
talked during basic training of the sexual harassment 
incident, but that the serviceman did not witness such an 
incident, although he did note that such incidents were known 
to have been going on at that time.  He also reported second 
hand accounts of the appellant's physical and verbal abuse, 
since he and the veteran were reportedly in different 
companies during basic training.  There is no credible 
evidence which corroborates the sexual harassment incident, 
or any type of physical abuse by the appellant's drill 
instructor.  Of course, given that he was in basic training, 
it is highly probable that the appellant was yelled at and 
exposed to some degree of verbal abuse.  However, as noted 
above, whether such verbal abuse was of sufficient gravity to 
cause or support a diagnosis of PTSD is a question of fact 
for medical professionals.

In this instance, on VA examination in October 1998, a VA 
examiner, after consideration and review of the appellant's 
claims file, which included his service medical history, 
determined that the evidence, and the appellant's reported 
in-service stressors, did not support a diagnosis of PTSD.  
We are cognizant of the fact that the appellant was diagnosed 
with PTSD by medical professionals at Laurel Ridge 
Psychiatric Associates and Logan Mingo Area Mental Health, 
Inc.  As for this medical evidence of record indicating a 
diagnosis of PTSD, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  

The Board finds, on further review, that all of the medical 
evidence favoring the appellant 's claim was based 
predominantly on the history provided by him.  We note that 
none of the examination reports from Laurel Ridge Psychiatric 
Associates or Logan Mingo Area Mental Health, Inc., reflect 
that the veteran's service records were reviewed prior to any 
psychiatric evaluations.  When a medical opinion relies at 
least partially on the patients rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions, as they have no greater probative value than the 
facts alleged by the patient.  Swann v. Brown, 5 Vet.App. 
229, 233 (1993).

Likewise, medical statements which accept a claimant's 
reports as credible and relate his PTSD to events experienced 
in service do not constitute the requisite credible evidence 
of a stressor.  Moreau v. Brown, 9 Vet.App. 389 (1996).  See 
West v. Brown, 7 Vet.App. 70, 77 (1994).  See also Owens v. 
Brown, 7 Vet.App. 429, 433 (1995) ("[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases.")  Therefore, the Board, 
after careful review of all the medical findings of record, 
finds the weight of the evidence against the appellant's 
claim.  The preponderance of the evidence weighs against a 
clear diagnosis of PTSD.  See Gilpin v. West, 155 F.3d 1353, 
1356 (1998) (upholding VA's requirement of current diagnosis 
in PTSD cases).

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the appellant 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  As noted above, the preponderance of the 
evidence is against the claim.

The Board further notes that, during his VA examination in 
October 1998, the appellant reported receiving SSA disability 
benefits for a back disability and "nerves."  It does not 
appear the RO attempted to secure copies of the medical 
records associated with the SSA decision.  However, the law 
does not require, and the U.S. Court of Appeals for Veterans 
Claims has never held that VA must, in knee-jerk fashion, 
obtain records of SSA disability determinations in every 
case.  The Court has stated in this regard, "[p]art of the 
Secretary's obligation is to review a complete record."  
Baker v. West, 11 Vet.App. 163, 169 (1998).  See also Hays 
(Gerald) v. Brown, 9 Vet.App. 67, 73-74 (1996).  Here, it 
would appear that the records upon which SSA granted the 
appellant disability benefits for "nerves" were the same 
non-VA medical records which are now before the Board.  Thus, 
the record before us is complete, and to remand this appeal 
for the RO to request copies of those records from the SSA 
would result in unnecessarily imposing additional burdens on 
the RO with no benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, ___ Vet.App. ___, No. 97-2180, slip op. at 6 (Feb. 17, 
1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  





ORDER


Entitlement to service connection for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

